                    Case 20-18446               Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                Desc Main
                                                                 Document     Page 1 of 60

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                          Check if this is an
                                                                                                                                     amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:    Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Charles                                                          Leslie
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        S
     license or passport).         Middle name                                                      Middle name
     Bring your picture            Bremner                                                          Lule
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.



2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2955                                                      xxx-xx-6165
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
                    Case 20-18446            Doc 1         Filed 10/08/20 Entered 10/08/20 20:33:04                             Desc Main
                                                             Document     Page 2 of 60
Debtor 1   Charles S Bremner
Debtor 2   Leslie Lule                                                                                Case number (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                     I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names

                                 EIN                                                            EIN




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 5222 Cleveland St
                                 Skokie, IL 60077
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Cook
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                        address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                  Check one:
     bankruptcy                         Over the last 180 days before filing this petition, I
                                                                                                       Over the last 180 days before filing this petition, I have
                                        have lived in this district longer than in any other
                                        district.                                                      lived in this district longer than in any other district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 2
                    Case 20-18446            Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                 Desc Main
                                                              Document     Page 3 of 60
Debtor 1    Charles S Bremner
Debtor 2    Leslie Lule                                                                                    Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money order.
                                         If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                         pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                         Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                         not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                         your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                         to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                                          Northern District of
                                              District    Illinois                      When      8/05/19                 Case number       19-21926
                                              District                                  When                              Case number
                                              District                                  When                              Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an affiliate?
                                              Debtor                                                                     Relationship to you
                                              District                                  When                             Case number, if known
                                              Debtor                                                                     Relationship to you
                                              District                                  When                             Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                         bankruptcy petition.




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 3
                    Case 20-18446              Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04                                  Desc Main
                                                              Document     Page 4 of 60
Debtor 1    Charles S Bremner
Debtor 2    Leslie Lule                                                                                      Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time          No.       Go to Part 4.
    business?
                                       Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as an                  Name of business, if any
     individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                 Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                           Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under            If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
    Chapter 11 of the               under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
    Bankruptcy Code, and            choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
    are you a small business        statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor or a debtor as
    defined by 11 U.S.C. §
    1182(1)?
                                       No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                       No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy Code.
     U.S.C. § 101(51D).

                                       Yes.      I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and I do
                                                 not choose to proceed under Subchapter V of Chapter 11.

                                       Yes.      I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                                 choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any             No.
    property that poses or is
    alleged to pose a threat           Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                              Number, Street, City, State & Zip Code




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
                    Case 20-18446              Doc 1         Filed 10/08/20 Entered 10/08/20 20:33:04                            Desc Main
                                                               Document     Page 5 of 60
Debtor 1    Charles S Bremner
Debtor 2    Leslie Lule                                                                                Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,        Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                   that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of        I received a briefing from an approved credit                 I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a           this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                    of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,       Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment           MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection                I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                     from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what          obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were         you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy,          required you to file this case.
                                         and what exigent circumstances required you to file
                                         this case.                                                    Your case may be dismissed if the court is dissatisfied with
                                                                                                       your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                    bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.       a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,         the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,          your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be unable                My physical disability causes me to be unable to
                                               to participate in a briefing in person, by phone,            participate in a briefing in person, by phone, or through
                                               or through the internet, even after I reasonably             the internet, even after I reasonably tried to do so.
                                               tried to do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver of
                                         motion for waiver credit counseling with the court.           credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 5
                    Case 20-18446             Doc 1         Filed 10/08/20 Entered 10/08/20 20:33:04                                     Desc Main
                                                              Document     Page 6 of 60
Debtor 1    Charles S Bremner
Debtor 2    Leslie Lule                                                                                       Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                                 individual primarily for a personal, family, or household purpose.”
                                                 No. Go to line 16b.

                                                 Yes. Go to line 17.
                                   16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                              for a business or investment or through the operation of the business or investment.
                                                 No. Go to line 16c.
                                                 Yes. Go to line 17.
                                   16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under              No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that after       Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
     any exempt property is                   paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses                     No
     are paid that funds will be
     available for distribution                  Yes
     to unsecured creditors?

18. How many Creditors do             1-49                                              1,000-5,000                                    25,001-50,000
    you estimate that you
                                      50-99                                             5001-10,000                                    50,001-100,000
    owe?
                                      100-199                                           10,001-25,000                                  More than100,000
                                      200-999

19. How much do you                   $0 - $50,000                                      $1,000,001 - $10 million                       $500,000,001 - $1 billion
    estimate your assets to           $50,001 - $100,000                                $10,000,001 - $50 million                      $1,000,000,001 - $10 billion
    be worth?
                                      $100,001 - $500,000                               $50,000,001 - $100 million                     $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                             $100,000,001 - $500 million                    More than $50 billion

20. How much do you                   $0 - $50,000                                      $1,000,001 - $10 million                       $500,000,001 - $1 billion
    estimate your liabilities to
                                      $50,001 - $100,000                                $10,000,001 - $50 million                      $1,000,000,001 - $10 billion
    be?
                                      $100,001 - $500,000                               $50,000,001 - $100 million                     $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                             $100,000,001 - $500 million                    More than $50 billion


Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                   bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and
                                   3571.
                                   /s/ Charles S Bremner                                               /s/ Leslie Lule
                                   Charles S Bremner                                                   Leslie Lule
                                   Signature of Debtor 1                                               Signature of Debtor 2

                                   Executed on     October 8, 2020                                     Executed on     October 8, 2020
                                                   MM / DD / YYYY                                                      MM / DD / YYYY




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 6
                    Case 20-18446              Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                              Desc Main
                                                                Document     Page 7 of 60
Debtor 1   Charles S Bremner
Debtor 2   Leslie Lule                                                                                     Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in
If you are not represented by   a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
an attorney, you do not need    filed with the petition is incorrect.
to file this page.
                                /s/ David H Cutler                                                  Date         October 8, 2020
                                Signature of Attorney for Debtor                                                 MM / DD / YYYY

                                David H Cutler
                                Printed name

                                Cutler & Associates, Ltd
                                Firm name

                                4131 Main Street
                                Skokie, IL 60076
                                Number, Street, City, State & ZIP Code

                                Contact phone     847-673-8600                                 Email address        david@cutlerltd.com
                                034403 IL
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 7
                       Case 20-18446                     Doc 1             Filed 10/08/20 Entered 10/08/20 20:33:04                                                 Desc Main
                                                                             Document     Page 8 of 60
 Fill in this information to identify your case:

 Debtor 1                    Charles S Bremner
                             First Name                              Middle Name                            Last Name

 Debtor 2                    Leslie Lule
 (Spouse if, filing)         First Name                              Middle Name                            Last Name

 United States Bankruptcy Court for the:                     NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                                               Check if this is an
                                                                                                                                                                          amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:       Summarize Your Assets

                                                                                                                                                                         Your assets
                                                                                                                                                                         Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................           $              278,988.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................                $               43,322.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................           $              322,310.00

 Part 2:       Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                            $              275,002.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                                  $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                                    $               45,977.00


                                                                                                                                              Your total liabilities $              320,979.00


 Part 3:       Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                     $                  6,889.66

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                                 $                  4,933.66

 Part 4:       Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or household
               purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
               court with your other schedules.


 Official Form 106Sum                     Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                              Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                          Desc Main
                                                                  Document     Page 9 of 60
 Debtor 1     Charles S Bremner
 Debtor 2     Leslie Lule                                                                       Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $         9,716.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                             Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                       $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                              $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                    $              0.00

       9d. Student loans. (Copy line 6f.)                                                                     $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                   $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                +$              0.00


       9g. Total. Add lines 9a through 9f.                                                               $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                       Case 20-18446                    Doc 1           Filed 10/08/20 Entered 10/08/20 20:33:04                                       Desc Main
                                                                         Document     Page 10 of 60
 Fill in this information to identify your case and this filing:

 Debtor 1                    Charles S Bremner
                             First Name                             Middle Name                     Last Name

 Debtor 2                    Leslie Lule
 (Spouse, if filing)         First Name                             Middle Name                     Last Name

 United States Bankruptcy Court for the:                     NORTHERN DISTRICT OF ILLINOIS

 Case number                                                                                                                                                 Check if this is an
                                                                                                                                                             amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if
known). Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                        What is the property? Check all that apply
        5222 Cleveland St                                                           Single-family home                        Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                    the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                                    Condominium or cooperative

                                                                                    Manufactured or mobile home
                                                                                                                              Current value of the        Current value of the
        Skokie                            IL       60077-0000                       Land                                      entire property?            portion you own?
        City                              State          ZIP Code                   Investment property                             $278,988.00                  $278,988.00
                                                                                    Timeshare
                                                                                    Other                                     Describe the nature of your ownership
                                                                                                                              interest (such as fee simple, tenancy by the
                                                                            Who has an interest in the property? Check
                                                                            one                                               entireties, or a life estate), if known.
                                                                                    Debtor 1 only
        Cook                                                                        Debtor 2 only
        County                                                                      Debtor 1 and Debtor 2 only
                                                                                                                                  Check if this is community property
                                                                                    At least one of the debtors and another       (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Personal Residence


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>
                                                                                                                                                              $278,988.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                              Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                  Case 20-18446                  Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                  Desc Main
                                                                 Document     Page 11 of 60
 Debtor 1         Charles S Bremner
 Debtor 2         Leslie Lule                                                                                 Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


                    Chevy                                                                                              Do not deduct secured claims or exemptions. Put
  3.1    Make:                                               Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:     Equinox                                      Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:      2016                                         Debtor 2 only                                         Current value of
                                                                                                                       the entire                Current value of the
         Approximate mileage:                 82410              Debtor 1 and Debtor 2 only                            property?                 portion you own?
         Other information:                                      At least one of the debtors and another
         Value per NADA 8/18/20
                                                                 Check if this is community property                           $13,450.00                $13,450.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>
                                                                                                                                                      $13,450.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                           Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
      No
        Yes. Describe.....

                                    Personal possessions in home at liquidation value                                                                       $5,000.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    2 Tvs, cell phones, laptop, video games                                                                                 $1,000.00


8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
              musical instruments
      No
        Yes. Describe.....

                                    Kayaks                                                                                                                     $600.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                   Case 20-18446                                  Doc 1                Filed 10/08/20 Entered 10/08/20 20:33:04                       Desc Main
                                                                                        Document     Page 12 of 60
 Debtor 1          Charles S Bremner
 Debtor 2          Leslie Lule                                                                                               Case number (if known)

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
       Yes. Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
       Yes. Describe.....

                                               Personal clothing                                                                                                     $1,200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
       Yes. Describe.....

                                               Wedding rings                                                                                                         $2,000.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
      No
       Yes. Describe.....

                                               Snakes, foster dog                                                                                                          $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
       No
       Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................
                                                                                                                                                                 $9,800.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      No
       Yes................................................................................................................

                                                                                                                                Cash                                     $50.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                    institutions. If you have multiple accounts with the same institution, list each.
      No
      Yes........................                                        Institution name:


                                                 17.1.        Checking                                    Chase Bank                                                 $1,328.00



                                                 17.2.        Checking                                    Chase Bank                                                    $529.00



Official Form 106A/B                                                                              Schedule A/B: Property                                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                 Case 20-18446                   Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                            Desc Main
                                                                 Document     Page 13 of 60
 Debtor 1        Charles S Bremner
 Debtor 2        Leslie Lule                                                                              Case number (if known)



                                     17.3.    Savings                     Chase Bank                                                               $387.00



                                     17.4.    Checking                    Chase Bank                                                                $30.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      No
      Yes..................        Institution or issuer name:


                                             Coca Cola stock                                                                                       $100.00


                                             Ameritrade                                                                                            $491.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
       No
       Yes. Give specific information about them...................
                                   Name of entity:                                                          % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
     Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
      No
      Yes. Give specific information about them
                                   Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
      No
       Yes. List each account separately.
                                Type of account:                          Institution name:

                                     401k                                 Employer 401k                                                         $3,277.00


                                     401k                                 Employer                                                              $7,000.00


                                     IRA                                  West Suburban Bank                                                    $6,880.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                                 Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No


Official Form 106A/B                                                  Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                          Desc Main
                                                                 Document     Page 14 of 60
 Debtor 1       Charles S Bremner
 Debtor 2       Leslie Lule                                                                              Case number (if known)

       Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       No
       Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
       Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
       No
       Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      No
       Yes. Give specific information......


                                                       Current child support benefits
                                                                                                              Child support                                $0.00


30. Other amounts someone owes you
     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security benefits;
               unpaid loans you made to someone else
       No
       Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
       Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                 Beneficiary:                             Surrender or refund
                                                                                                                                        value:

                                        Employer term                                          Spouse and son                                              $0.00


                                        Employer term                                          Spouse and stepson                                          $0.00


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
       No
       Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
       No
       Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
       No

Official Form 106A/B                                                 Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 20-18446                           Doc 1              Filed 10/08/20 Entered 10/08/20 20:33:04                                                   Desc Main
                                                                                Document     Page 15 of 60
 Debtor 1           Charles S Bremner
 Debtor 2           Leslie Lule                                                                                                                  Case number (if known)

         Yes. Describe each claim.........

35. Any financial assets you did not already list
      No
      Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                         $20,072.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
        Yes. Go to line 38.



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:            Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
         No
         Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                               $0.00

 Part 8:          List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                     $278,988.00
 56. Part 2: Total vehicles, line 5                                                                                   $13,450.00
 57. Part 3: Total personal and household items, line 15                                                               $9,800.00
 58. Part 4: Total financial assets, line 36                                                                          $20,072.00
 59. Part 5: Total business-related property, line 45                                                                      $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                             $0.00
 61. Part 7: Total other property not listed, line 54                                                   +                  $0.00

 62. Total personal property. Add lines 56 through 61...                                                              $43,322.00               Copy personal property total           $43,322.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                               $322,310.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                               Best Case Bankruptcy
                       Case 20-18446             Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                            Desc Main
                                                                 Document     Page 16 of 60
 Fill in this information to identify your case:

 Debtor 1                  Charles S Bremner
                           First Name                     Middle Name                 Last Name

 Debtor 2                  Leslie Lule
 (Spouse if, filing)       First Name                     Middle Name                 Last Name

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                  4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to
the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                  portion you own
                                                             Copy the value from    Check only one box for each exemption.
                                                             Schedule A/B
      5222 Cleveland St Skokie, IL 60077                             $278,988.00                             $30,000.00      735 ILCS 5/12-901
      Cook County
      Personal Residence                                                                 100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                        any applicable statutory limit

      Personal possessions in home at                                  $5,000.00                              $5,000.00      735 ILCS 5/12-1001(b)
      liquidation value
      Line from Schedule A/B: 6.1                                                        100% of fair market value, up to
                                                                                         any applicable statutory limit

      2 Tvs, cell phones, laptop, video                                $1,000.00                              $1,000.00      735 ILCS 5/12-1001(b)
      games
      Line from Schedule A/B: 7.1                                                        100% of fair market value, up to
                                                                                         any applicable statutory limit

      Kayaks                                                            $600.00                                  $600.00     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 9.1
                                                                                         100% of fair market value, up to
                                                                                         any applicable statutory limit

      Personal clothing                                                $1,200.00                              $1,200.00      735 ILCS 5/12-1001(a)
      Line from Schedule A/B: 11.1
                                                                                         100% of fair market value, up to
                                                                                         any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                              Desc Main
                                                                 Document     Page 17 of 60
 Debtor 1    Charles S Bremner
 Debtor 2    Leslie Lule                                                                              Case number (if known)

     Brief description of the property and line on           Current value of the   Amount of the exemption you claim          Specific laws that allow exemption
     Schedule A/B that lists this property                   portion you own
                                                             Copy the value from    Check only one box for each exemption.
                                                             Schedule A/B
     Wedding rings                                                   $2,000.00                                $1,400.00        735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 12.1
                                                                                         100% of fair market value, up to
                                                                                         any applicable statutory limit

     Cash                                                               $50.00                                      $0.00      735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 16.1
                                                                                         100% of fair market value, up to
                                                                                         any applicable statutory limit

     Checking: Chase Bank                                            $1,328.00                                      $0.00      735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 17.1
                                                                                         100% of fair market value, up to
                                                                                         any applicable statutory limit

     401k: Employer 401k                                             $3,277.00                                $3,277.00        735 ILCS 5/12-1006
     Line from Schedule A/B: 21.1
                                                                                         100% of fair market value, up to
                                                                                         any applicable statutory limit

     401k: Employer                                                  $7,000.00                                $7,000.00        735 ILCS 5/12-1006
     Line from Schedule A/B: 21.2
                                                                                         100% of fair market value, up to
                                                                                         any applicable statutory limit

     IRA: West Suburban Bank                                         $6,880.00                                $6,880.00        735 ILCS 5/12-1006
     Line from Schedule A/B: 21.3
                                                                                         100% of fair market value, up to
                                                                                         any applicable statutory limit

     Employer term                                                       $0.00                                      $0.00      215 ILCS 5/238
     Beneficiary: Spouse and son
     Line from Schedule A/B: 31.1                                                        100% of fair market value, up to
                                                                                         any applicable statutory limit

     Employer term                                                       $0.00                                      $0.00      215 ILCS 5/238
     Beneficiary: Spouse and stepson
     Line from Schedule A/B: 31.2                                                        100% of fair market value, up to
                                                                                         any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
         No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 20-18446              Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                Desc Main
                                                                  Document     Page 18 of 60
 Fill in this information to identify your case:

 Debtor 1                   Charles S Bremner
                            First Name                      Middle Name                     Last Name

 Debtor 2                   Leslie Lule
 (Spouse if, filing)        First Name                      Middle Name                     Last Name

 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                 Check if this is an
                                                                                                                                            amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying corre ct information. If more
space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name
and case number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                          Column A            Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim     Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                Do not deduct the   that supports this     portion
                                                                                                          value of            claim                  If any
                                                                                                          collateral.
                                                Describe the property that secures the
 2.1 CarMax Auto Finance                        claim:
                                                                                                              $15,276.00            $13,450.00            $1,826.00
         Creditor's Name
                                                  2016 Chevy Equinox 82410 miles
                                                  Value per NADA 8/18/20
         Attn: Bankruptcy
                                                  As of the date you file, the claim is: Check all
         Po Box 440609                            that apply.
         Kennesaw, GA 30160                           Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
     Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
     Check if this claim relates to a                 Other (including a right to offset)
      community debt

                                 Opened
                                 09/17 Last
 Date debt was                   Active
 incurred                        6/28/19                  Last 4 digits of account number         0007




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                  Case 20-18446                    Doc 1            Filed 10/08/20 Entered 10/08/20 20:33:04                                       Desc Main
                                                                     Document     Page 19 of 60
 Debtor 1 Charles S Bremner                                                                                   Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Leslie Lule
               First Name                  Middle Name                      Last Name


                                                    Describe the property that secures the
 2.2     Mr. Cooper                                 claim:
                                                                                                                    $256,000.00              $278,988.00                   $0.00
         Creditor's Name
                                                    5222 Cleveland St Skokie, IL 60077
         Attn: Bankruptcy                           Cook County
         8950 Cypress Waters                        Personal Residence
                                                    As of the date you file, the claim is: Check all
         Blvd                                       that apply.
         Coppell, TX 75019                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
       Debtor 1 only                                     An agreement you made (such as mortgage or secured
       Debtor 2 only                                      car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
       At least one of the debtors and another           Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 04/18 Last
 Date debt was                   Active
 incurred                        5/31/19                    Last 4 digits of account number          2400

                                                    Describe the property that secures the
 2.3     Wells Fargo Bank NA                        claim:
                                                                                                                       $3,726.00                $5,000.00                  $0.00
         Creditor's Name
                                                    Personal possessions in home at
         Attn: Bankruptcy                           liquidation value
         1 Home Campus Mac
                                                    As of the date you file, the claim is: Check all
         X2303-01a                                  that apply.
         Des Moines, IA 50328                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
       Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                          car loan)
       Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
       At least one of the debtors and another           Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 04/18 Last
 Date debt was                   Active
 incurred                        6/02/19                    Last 4 digits of account number          2611


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $275,002.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:
                                                                                                                            $275,002.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency
 is trying to collect from you for a debt you owe to someone else , list the creditor in Part 1, and then list the collection agency here. Similarly, if you have
 more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be
 notified for any debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.2
          Midwest Mortgage
          PO Box 248921                                                                              Last 4 digits of account number
          Oklahoma City, OK 73124



Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                   page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04           Desc Main
                                                                 Document     Page 20 of 60
 Debtor 1 Charles S Bremner                                                            Case number (if known)
             First Name                Middle Name                   Last Name
 Debtor 2 Leslie Lule
             First Name                Middle Name                   Last Name




Official Form 106D                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                       Case 20-18446              Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                           Desc Main
                                                                  Document     Page 21 of 60
 Fill in this information to identify your case:

 Debtor 1                   Charles S Bremner
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Leslie Lule
 (Spouse if, filing)        First Name                      Middle Name                      Last Name

 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other
party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form
106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims
that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the
entries in the boxes on the left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of
any additional pages, write your name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                            Total claim

 4.1          Capital One                                            Last 4 digits of account number         1482                                                       $3,326.00
              Nonpriority Creditor's Name
              Attn: Bankruptcy                                                                               Opened 07/14 Last Active
              Po Box 30285                                           When was the debt incurred?             2/26/19
              Salt Lake City, UT 84130
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                            Disputed
                  At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did
              Is the claim subject to offset?                        not report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Credit Card




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                             29870                                               Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                        Desc Main
                                                                 Document     Page 22 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                   Case number (if known)

 4.2      Capital One                                                Last 4 digits of account number      6522                                              $2,333.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 07/16 Last Active
          Po Box 30285                                               When was the debt incurred?          2/26/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims
              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Capital One                                                Last 4 digits of account number      1466                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 06/13 Last Active
          Po Box 30285                                               When was the debt incurred?          7/13/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4      Chase Card Services                                        Last 4 digits of account number      7942                                            $10,393.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 12/13 Last Active
          Po Box 15298                                               When was the debt incurred?          6/14/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                        Desc Main
                                                                 Document     Page 23 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                   Case number (if known)

 4.5      Chase Card Services                                        Last 4 digits of account number      1199                                              $5,435.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 03/16 Last Active
          Po Box 15298                                               When was the debt incurred?          7/13/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims
              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      Chase Card Services                                        Last 4 digits of account number      5282                                                $728.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 08/07 Last Active
          Po Box 15298                                               When was the debt incurred?          6/15/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7      Comenity Capital/Gamestop                                  Last 4 digits of account number      4483                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                           Opened 12/14/14 Last Active
          Po Box 182125                                              When was the debt incurred?          2/26/19
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                        Desc Main
                                                                 Document     Page 24 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                   Case number (if known)

 4.8      Credit One Bank                                            Last 4 digits of account number      6139                                              $1,737.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                                                     Opened 04/13 Last Active
          Po Box 98873                                               When was the debt incurred?          6/16/19
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims
              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9      ERC/Enhanced Recovery Corp                                 Last 4 digits of account number      4406                                              $2,657.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?          Opened 01/18
          8014 Bayberry Road
          Jacksonville, FL 32256
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Sprint


 4.1
 0        LVNV Funding                                               Last 4 digits of account number                                                        $4,825.00
          Nonpriority Creditor's Name
          PO Box 10497                                               When was the debt incurred?
          Greenville, SC 29603
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                        Desc Main
                                                                 Document     Page 25 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                   Case number (if known)

 4.1
 1        Midland Credit Management                                  Last 4 digits of account number                                                          $879.00
          Nonpriority Creditor's Name
          8875 Aero Drive                                            When was the debt incurred?
          San Diego, CA 92123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 2        Northshore Hospital                                        Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          23056 Network Pl                                           When was the debt incurred?
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Northshore University Health
 3        system                                                     Last 4 digits of account number      7206                                                   $0.00
          Nonpriority Creditor's Name
          2650 Ridge Ave                                             When was the debt incurred?
          Evanston, IL 60201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                        Desc Main
                                                                 Document     Page 26 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                   Case number (if known)

 4.1      Northshore University
 4        Healthsystem                                               Last 4 digits of account number      0044                                                   $0.00
          Nonpriority Creditor's Name
          Hospital Billing                                           When was the debt incurred?
          23056 Network Pl
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1      Northshore University
 5        Healthsystem                                               Last 4 digits of account number      2345                                                   $0.00
          Nonpriority Creditor's Name
          Hospital Billing                                           When was the debt incurred?
          23056 Network Pl
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 6        State Collection Service                                   Last 4 digits of account number      6049                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 12/14 Last Active
          Po Box 6250                                                When was the debt incurred?          10/23/15
          Madison, WI 53716
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Acl Laboratories




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                        Desc Main
                                                                 Document     Page 27 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                   Case number (if known)

 4.1
 7        Syncb/hdceap                                               Last 4 digits of account number      4399                                              $3,043.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 02/17 Last Active
          Po Box 965060                                              When was the debt incurred?          6/28/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.1
 8        Synchrony Bank                                             Last 4 digits of account number                                                        $2,535.00
          Nonpriority Creditor's Name
          PO Box 960061                                              When was the debt incurred?
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 9        Synchrony Bank/ Old Navy                                   Last 4 digits of account number      7517                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 1/25/15 Last Active
          Po Box 965060                                              When was the debt incurred?          8/14/18
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims
              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                        Desc Main
                                                                 Document     Page 28 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                   Case number (if known)

 4.2
 0        Synchrony Bank/Amazon                                      Last 4 digits of account number      6344                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 08/16 Last Active
          Po Box 965060                                              When was the debt incurred?          3/05/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2
 1        Synchrony Bank/Care Credit                                 Last 4 digits of account number      5226                                              $1,058.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                           Opened 05/16 Last Active
          Po Box 965060                                              When was the debt incurred?          2/26/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims
              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2
 2        Synchrony Bank/Care Credit                                 Last 4 digits of account number      4061                                                $768.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                           Opened 01/18 Last Active
          Po Box 965060                                              When was the debt incurred?          2/26/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 8 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                        Desc Main
                                                                 Document     Page 29 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                   Case number (if known)

 4.2
 3        Target                                                     Last 4 digits of account number      9829                                              $3,327.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 02/15 Last Active
          Po Box 9475                                                When was the debt incurred?          9/25/18
          Minneapolis, MN 55440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 4        Target                                                     Last 4 digits of account number      8127                                                $575.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                Opened 04/18 Last Active
          Po Box 9475                                                When was the debt incurred?          3/04/19
          Minneapolis, MN 55440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims
              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 5        The Bureaus Inc                                            Last 4 digits of account number      8539                                              $2,358.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?          Opened 05/19
          650 Dundee Rd, Ste 370
          Northbrook, IL 60062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did
          Is the claim subject to offset?                            not report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Comenity Capital Bank




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 9 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 20-18446                   Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                        Desc Main
                                                                 Document     Page 30 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                    Case number (if known)

 4.2
 6         TSI/Transworld Systems Inc.                               Last 4 digits of account number      0877                                                            $0.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                               Opened 11/23/15 Last Active
           Po Box 15630                                              When was the debt incurred?          1/22/16
           Wilmington, DE 19850
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did
           Is the claim subject to offset?                           not report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                      Other. Specify   Collection Attorney Quest Diagnostics


 4.2
 7         Wells Fargo Bank NA                                       Last 4 digits of account number                                                                      $0.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                          When was the debt incurred?
           1 Home Campus Mac X2303-01a
           Des Moines, IA 50328
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did
           Is the claim subject to offset?                           not report as priority claims
               No                                                       Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                      Other. Specify


 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
   agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here.
   Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have
   additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
 Blitt & Gaines                                               Line 4.23 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 661 W Glenn Ave                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Wheeling, IL 60090
                                                              Last 4 digits of account number                    2383

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain type s of unsecured claims. This information is for statistical reporting purpose s only. 28 U.S.C. §159. Add the amounts for
   each type of unsecured claim.

                                                                                                                              Total Claim
                        6a.    Domestic support obligations                                                6a.      $                           0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                        6b.      $                           0.00
                        6c.    Claims for death or personal injury while you were intoxicate d             6c.      $                           0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                           0.00




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 10 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                              Desc Main
                                                                 Document     Page 31 of 60
 Debtor 1 Charles S Bremner
 Debtor 2 Leslie Lule                                                                                Case number (if known)

                        6e.   Total Priority. Add lines 6a through 6d.                                 6e.     $                      0.00

                                                                                                                        Total Claim
                        6f.   Student loans                                                            6f.     $                      0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                             6g.            $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts 6h.            $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                            $                 45,977.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.     $                 45,977.00




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                       Case 20-18446                Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                          Desc Main
                                                                    Document     Page 32 of 60
 Fill in this information to identify your case:

 Debtor 1                  Charles S Bremner
                           First Name                         Middle Name              Last Name

 Debtor 2                  Leslie Lule
 (Spouse if, filing)       First Name                         Middle Name              Last Name

 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                              Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
           No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
          Name


          Number         Street

          City                                       State                  ZIP Code
  2.2
          Name


          Number         Street

          City                                       State                  ZIP Code
  2.3
          Name


          Number         Street

          City                                       State                  ZIP Code
  2.4
          Name


          Number         Street

          City                                       State                  ZIP Code
  2.5
          Name


          Number         Street

          City                                       State                  ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 20-18446                 Doc 1           Filed 10/08/20 Entered 10/08/20 20:33:04                 Desc Main
                                                                      Document     Page 33 of 60
 Fill in this information to identify your case:

 Debtor 1                   Charles S Bremner
                            First Name                           Middle Name       Last Name

 Debtor 2                   Leslie Lule
 (Spouse if, filing)        First Name                           Middle Name       Last Name

 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                     Check if this is an
                                                                                                                                amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill
it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your
name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                                  Schedule D, line
                Name
                                                                                                         Schedule E/F, line
                                                                                                         Schedule G, line
                Number             Street
                City                                     State                      ZIP Code




    3.2                                                                                                  Schedule D, line
                Name
                                                                                                         Schedule E/F, line
                                                                                                         Schedule G, line
                Number             Street
                City                                     State                      ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                      Case 20-18446          Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04                                Desc Main
                                                           Document     Page 34 of 60


Fill in this information to identify your case:

Debtor 1                      Charles S Bremner

Debtor 2                      Leslie Lule
(Spouse, if filing)

United States Bankruptcy Court for the:           NORTHERN DISTRICT OF ILLINOIS

Case number                                                                                                Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                    Employed                                   Employed
       attach a separate page with            Employment status
       information about additional                                      Not employed                               Not employed
       employers.
                                              Occupation             Quality Control Tech                        Deductions Analyst
       Include part-time, seasonal, or
       self-employed work.                    Employer's name        VCNA Prairie Inc                            Weiman Products LLC

       Occupation may include student or Employer's address          7601 W 79th St                              755 Tri State Pkway
       homemaker, if it applies.                                     Bridgeview, IL 60455                        Gurnee, IL 60031

                                              How long employed there?          6 years                                    2 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $        5,747.00       $          3,975.83

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      5,747.00             $   3,975.83




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
              Case 20-18446              Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04                                    Desc Main
                                                       Document     Page 35 of 60

Debtor 1    Charles S Bremner
Debtor 2    Leslie Lule                                                                             Case number (if known)



                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                       4.         $      5,747.00       $         3,975.83

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                    5a.        $      1,039.00       $           758.33
      5b.   Mandatory contributions for retirement plans                                     5b.        $          0.00       $             0.00
      5c.   Voluntary contributions for retirement plans                                     5c.        $        788.00       $            80.17
      5d.   Required repayments of retirement fund loans                                     5d.        $         88.00       $             0.00
      5e.   Insurance                                                                        5e.        $        609.00       $           216.67
      5f.   Domestic support obligations                                                     5f.        $          0.00       $             0.00
      5g.   Union dues                                                                       5g.        $          0.00       $             0.00
      5h.   Other deductions. Specify:                                                       5h.+       $          0.00 +     $             0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                         6.     $          2,524.00       $        1,055.17
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.     $          3,223.00       $        2,920.66
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00   $                0.00
      8b. Interest and dividends                                                             8b.        $              0.00   $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00   $           565.00
      8d. Unemployment compensation                                                          8d.        $              0.00   $             0.00
      8e. Social Security                                                                    8e.        $              0.00   $             0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $             0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $             0.00
      8h. Other monthly income. Specify: Annual bonus                                        8h.+ $                    0.00 + $           181.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                               9.     $                  0.00   $           746.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            3,223.00 + $       3,666.66 = $           6,889.66
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                     11.       +$             0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.    $          6,889.66
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                        page 2
              Case 20-18446                 Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04                                     Desc Main
                                                          Document     Page 36 of 60


Fill in this information to identify your case:

Debtor 1                 Charles S Bremner                                                                Check if this is:
                                                                                                              An amended filing
Debtor 2                 Leslie Lule                                                                          A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                           expenses as of the following date:

United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and                     Fill out this information for   Dependent’s relationship to          Dependent’s      Does dependent
                                            Yes.   each dependent..............    Debtor 1 or Debtor 2                 age              live with you?
      Debtor 2.

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  17                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                        4. $                               2,292.00

      If not included in line 4:

      4a. Real estate taxes                                                                              4a.     $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                   4b.     $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                  4c.     $                                30.00
      4d. Homeowner’s association or condominium dues                                                    4d.     $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                          5.     $                                 0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
            Case 20-18446                 Doc 1         Filed 10/08/20 Entered 10/08/20 20:33:04                                     Desc Main
                                                         Document     Page 37 of 60

Debtor 1     Charles S Bremner
Debtor 2     Leslie Lule                                                                             Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                       6a. $                                            250.00
      6b. Water, sewer, garbage collection                                                     6b. $                                             50.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                       6c. $                                            400.00
      6d. Other. Specify:                                                                      6d. $                                              0.00
7.    Food and housekeeping supplies                                                            7. $                                            779.66
8.    Childcare and children’s education costs                                                  8. $                                             50.00
9.    Clothing, laundry, and dry cleaning                                                       9. $                                            192.00
10.   Personal care products and services                                                      10. $                                            315.00
11.   Medical and dental expenses                                                              11. $                                            100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                            300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                              0.00
14.   Charitable contributions and religious donations                                         14. $                                             15.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                    15a. $                                               0.00
      15b. Health insurance                                                                  15b. $                                               0.00
      15c. Vehicle insurance                                                                 15c. $                                             120.00
      15d. Other insurance. Specify:                                                         15d. $                                               0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                               0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                        17a. $                                                0.00
      17b. Car payments for Vehicle 2                                                        17b. $                                                0.00
      17c. Other. Specify:                                                                   17c. $                                                0.00
      17d. Other. Specify:                                                                   17d. $                                                0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                               0.00
19.   Other payments you make to support others who do not live with you.                          $                                               0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                       20a. $                                                0.00
      20b. Real estate taxes                                                                 20b. $                                                0.00
      20c. Property, homeowner’s, or renter’s insurance                                      20c. $                                                0.00
      20d. Maintenance, repair, and upkeep expenses                                          20d. $                                                0.00
      20e. Homeowner’s association or condominium dues                                       20e. $                                                0.00
21.   Other: Specify:     Car repair/maint/tags                                                21. +$                                             40.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                    $                      4,933.66
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                            $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                               $                      4,933.66
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a. $                              6,889.66
    23b. Copy your monthly expenses from line 22c above.                                                  23b. -$                             4,933.66

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                          23c. $                              1,956.00
           The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.            Explain here:




Official Form 106J                                                Schedule J: Your Expenses                                                                  page 2
                       Case 20-18446             Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                         Desc Main
                                                                 Document     Page 38 of 60




 Fill in this information to identify your case:

 Debtor 1                  Charles S Bremner
                           First Name                     Middle Name              Last Name

 Debtor 2                  Leslie Lule
 (Spouse if, filing)       First Name                     Middle Name              Last Name

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                          Check if this is an
                                                                                                                                     amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                         12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                   Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               No

               Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                               Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Charles S Bremner                                                    X   /s/ Leslie Lule
              Charles S Bremner                                                        Leslie Lule
              Signature of Debtor 1                                                    Signature of Debtor 2

              Date      October 8, 2020                                                Date    October 8, 2020




Official Form 106Dec                                      Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                       Case 20-18446             Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                Desc Main
                                                                 Document     Page 39 of 60



 Fill in this information to identify your case:

 Debtor 1                  Charles S Bremner
                           First Name                     Middle Name                  Last Name

 Debtor 2                  Leslie Lule
 (Spouse if, filing)       First Name                     Middle Name                  Last Name

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                             4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                Dates Debtor 1            Debtor 2 Prior Address:                              Dates Debtor 2
                                                               lived there                                                                    lived there
        925 Grey Ave                                           From-To:                      Same as Debtor 1                                    Same as Debtor 1
        Evanston, IL 60202                                     2016-April 2018                                                                From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                  Debtor 1                                                      Debtor 2
                                                  Sources of income               Gross income                  Sources of income             Gross income
                                                  Check all that apply.           (before deductions and        Check all that apply.         (before deductions
                                                                                  exclusions)                                                 and exclusions)
 From January 1 of current year until                Wages, commissions,                      $51,725.00          Wages, commissions,                 $37,397.00
 the date you filed for bankruptcy:
                                                  bonuses, tips                                                 bonuses, tips
                                                     Operating a business                                          Operating a business


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-18446                    Doc 1         Filed 10/08/20 Entered 10/08/20 20:33:04                               Desc Main
                                                                 Document     Page 40 of 60
 Debtor 1     Charles S Bremner
 Debtor 2     Leslie Lule                                                                               Case number (if known)


                                                  Debtor 1                                                     Debtor 2
                                                  Sources of income               Gross income                 Sources of income             Gross income
                                                  Check all that apply.           (before deductions and       Check all that apply.         (before deductions
                                                                                  exclusions)                                                and exclusions)
 For last calendar year:                             Wages, commissions,                     $54,303.00          Wages, commissions,                $46,472.00
 (January 1 to December 31, 2019 )
                                                  bonuses, tips                                                bonuses, tips
                                                     Operating a business                                         Operating a business

 For the calendar year before that:                  Wages, commissions,                     $53,774.00          Wages, commissions,                        $0.00
 (January 1 to December 31, 2018 )                                                                             bonuses, tips
                                                  bonuses, tips
                                                     Operating a business                                         Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                     Debtor 2
                                                  Sources of income               Gross income from            Sources of income             Gross income
                                                  Describe below.                 each source                  Describe below.               (before deductions
                                                                                  (before deductions and                                     and exclusions)
                                                                                  exclusions)

 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.     Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid
                                 that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                 payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.      Go to line 7.
                         Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                             Dates of payment           Total amount         Amount you        Was this payment for ...
                                                                                                  paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                              Dates of payment           Total amount         Amount you        Reason for this payment
                                                                                                  paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an

Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 20-18446                  Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                Desc Main
                                                                 Document     Page 41 of 60
 Debtor 1     Charles S Bremner
 Debtor 2     Leslie Lule                                                                                 Case number (if known)


      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                              Dates of payment             Total amount         Amount you         Reason for this payment
                                                                                                    paid            still owe       Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                              Nature of the case          Court or agency                          Status of the case
       Case number
       Target vs Bremner                                       Collection                  Cook County Clerk of                        Pending
       19M2002383                                                                          Circuit Court                               On appeal
                                                                                           50 W Washington St
                                                                                                                                       Concluded
                                                                                           Chicago, IL 60602


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                               Describe the Property                                         Date                        Value of the
                                                                                                                                                            property
                                                               Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                               Describe the action the creditor took                         Date action was                 Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
            Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                Describe the gifts                                      Dates you gave                    Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 20-18446                   Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                                 Desc Main
                                                                 Document     Page 42 of 60
 Debtor 1     Charles S Bremner
 Debtor 2     Leslie Lule                                                                               Case number (if known)


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                        Dates you                        Value
       more than $600                                                                                                      contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                 Describe any insurance coverage for the loss                     Date of your        Value of property
       how the loss occurred                                                                                               loss                             lost
                                                          Include the amount that insurance has paid. List pending
                                                          insurance claims on line 33 of Schedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                Date payment               Amount of
       Address                                                        transferred                                          or transfer was             payment
       Email or website address                                                                                            made
       Person Who Made the Payment, if Not You
       Cutler & Associates, Ltd                                       Attorney Fees                                        July 2019                        $0.00
       4131 Main Street
       Skokie, IL 60076
       david@cutlerltd.com


       Cutler & Associates, Ltd                                       Attorney Fees                                        $4,000 paid                      $0.00
       4131 Main Street                                                                                                    through
       Skokie, IL 60076                                                                                                    trustee in
       david@cutlerltd.com                                                                                                 prior case


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                Date payment               Amount of
       Address                                                        transferred                                          or transfer was             payment
                                                                                                                           made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of              Describe any property or          Date transfer was
       Address                                                        property transferred                  payments received or debts        made
                                                                                                            paid in exchange
       Person's relationship to you


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-18446                   Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                             Desc Main
                                                                 Document     Page 43 of 60
 Debtor 1     Charles S Bremner
 Debtor 2     Leslie Lule                                                                                   Case number (if known)


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
         No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                    Date Transfer was
                                                                                                                                          made

 Part 8:     List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                       Last 4 digits of                Type of account or      Date account was        Last balance
       Address (Number, Street, City, State and ZIP Code)      account number                  instrument              closed, sold,       before closing or
                                                                                                                       moved, or                    transfer
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State                                   have it?
                                                                     and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                 have it?
                                                                     Address (Number, Street, City, State
                                                                     and ZIP Code)

 Part 9:     Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                  Case 20-18446                      Doc 1      Filed 10/08/20 Entered 10/08/20 20:33:04                                   Desc Main
                                                                 Document     Page 44 of 60
 Debtor 1       Charles S Bremner
 Debtor 2       Leslie Lule                                                                                     Case number (if known)


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

             No
             Yes. Fill in the details.
        Name of site                                                 Governmental unit                             Environmental law, if you          Date of notice
        Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

             No
             Yes. Fill in the details.
        Name of site                                                 Governmental unit                             Environmental law, if you          Date of notice
        Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                            Nature of the case                    Status of the
        Case Number                                                  Name                                                                             case
                                                                     Address (Number, Street, City, State
                                                                     and ZIP Code)

 Part 11:      Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                  A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                  A member of a limited liability company (LLC) or limited liability partnership (LLP)

                  A partner in a partnership

                  An officer, director, or managing executive of a corporation

                  An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                          Describe the nature of the business                   Employer Identification number
        Address                                                                                                      Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)             Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                   Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:      Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Charles S Bremner                                                   /s/ Leslie Lule
 Charles S Bremner                                                       Leslie Lule
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      October 8, 2020                                               Date        October 8, 2020

Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                          Desc Main
                                                                 Document     Page 45 of 60
 Debtor 1     Charles S Bremner
 Debtor 2     Leslie Lule                                                                               Case number (if known)


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person               . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                   Desc Main
                                                                 Document     Page 46 of 60

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75      administrative fee

        Your debts are primarily consumer debts.                                          +        $15      trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts and
                                                                                          who are willing to allow their nonexempt property to
 The types of bankruptcy that are available to                                            be used to pay their creditors. The primary purpose
 individuals                                                                              of filing under chapter 7 is to have your debts
                                                                                          discharged. The bankruptcy discharge relieves you
 Individuals who meet the qualifications may file under                                   after bankruptcy from having to pay many of your
 one of four different chapters of Bankruptcy Code:                                       pre-bankruptcy debts. Exceptions exist for particular
                                                                                          debts, and liens on property may still be enforced
        Chapter 7 - Liquidation                                                           after discharge. For example, a creditor may have
                                                                                          the right to foreclose a home mortgage or repossess
        Chapter 11 - Reorganization                                                       an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04               Desc Main
                                                                 Document     Page 47 of 60


        most fines, penalties, forfeitures, and criminal                            your income is more than the median income for your
        restitution obligations; and                                                state of residence and family size, depending on the
                                                                                    results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                        administrator, or creditors can file a motion to dismiss
        papers.                                                                     your case under § 707(b) of the Bankruptcy Code. If a
                                                                                    motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                be dismissed. To avoid dismissal, you may choose to
                                                                                    proceed under another chapter of the Bankruptcy Code.
        fraud or theft;
                                                                                    If you are an individual filing for chapter 7 bankruptcy,
        fraud or defalcation while acting in breach of                              the trustee may sell your property to pay your debts,
        fiduciary capacity;                                                         subject to your right to exempt the property or a portion
                                                                                    of the proceeds from the sale of the property. The
        intentional injuries that you inflicted; and                                property, and the proceeds from property that your
                                                                                    bankruptcy trustee sells or liquidates that you are
        death or personal injury caused by operating a                              entitled to, is called exempt property. Exemptions may
        motor vehicle, vessel, or aircraft while intoxicated                        enable you to keep your home, a car, clothing, and
        from alcohol or drugs.                                                      household items or to receive some of the proceeds if
                                                                                    the property is sold.
 If your debts are primarily consumer debts, the court
 can dismiss your chapter 7 case if it finds that you have                          Exemptions are not automatic. To exempt property, you
 enough income to repay creditors a certain amount. You                             must list it on Schedule C: The Property You Claim as
 must file Chapter 7 Statement of Your Current Monthly                              Exempt (Official Form 106C). If you do not list the
 Income (Official Form 122A–1) if you are an individual                             property, the trustee may sell it and pay all of the
 filing for bankruptcy under chapter 7. This form will                              proceeds to your creditors.
 determine your current monthly income and compare
 whether your income is more than the median income
 that applies in your state.

 If your income is not above the median for your state,                             Chapter 11: Reorganization
 you will not have to complete the other chapter 7 form,
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).                                                                                       $1,167    filing fee

 If your income is above the median for your state, you                                   +       $550     administrative fee
 must file a second form —the Chapter 7 Means Test                                              $1,717    total fee
 Calculation (Official Form 122A–2). The calculations on
 the form— sometimes called the Means Test—deduct                                   Chapter 11 is often used for reorganizing a business,
 from your income living expenses and payments on                                   but is also available to individuals. The provisions of
 certain debts to determine any amount available to pay                             chapter 11 are too complicated to summarize briefly.
 unsecured creditors. If




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                     page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                 Desc Main
                                                                 Document     Page 48 of 60
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of your
             property, you should hire an attorney and carefully consider all of your options before you file. Only an
             attorney can give you legal advice about what can happen as a result of filing for bankruptcy and what
             your options are. If you do file for bankruptcy, an attorney can help you fill out the forms properly and
             protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that many
             people find it difficult to represent themselves successfully. The rules are technical, and a mistake or
             inaction may harm you. If you file without an attorney, you are still responsible for knowing and following
             all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                      Under chapter 13, you must file with the court a plan to
 Chapter 12: Repayment plan for family                                                repay your creditors all or part of the money that you
             farmers or fishermen                                                     owe them, usually using your future earnings. If the
                                                                                      court approves your plan, the court will allow you to
                                                                                      repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                              years or 5 years, depending on your income and other
 +                  $75       administrative fee                                      factors.
                   $275       total fee
                                                                                      After you make all the payments under your plan, many
 Similar to chapter 13, chapter 12 permits family farmers                             of your debts are discharged. The debts that are not
 and fishermen to repay their debts over a period of time                             discharged and that you may still be responsible to pay
 using future earnings and to discharge some debts that                               include:
 are not paid.
                                                                                             domestic support obligations,

                                                                                             most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                        certain taxes,
             income
                                                                                             debts for fraud or theft,

                   $235       filing fee                                                     debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                             fiduciary capacity,
                   $310       total fee
                                                                                             most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                         certain debts that are not listed in your
 installments over a period of time and to discharge some                                    bankruptcy papers,
 debts that are not paid. You are eligible for chapter 13
 only if your debts are not more than certain dollar                                         certain debts for acts that caused death or
 amounts set forth in 11 U.S.C. § 109.                                                       personal injury, and

                                                                                             certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04               Desc Main
                                                                 Document     Page 49 of 60
                                                                                      A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                       together—called a joint case. If you file a joint case and
                                                                                      each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                               bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                    mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                 unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                              each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                        Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                  credit counseling agencies

 For more information about the documents and                                         The law generally requires that you receive a credit
 their deadlines, go to:                                                              counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                      agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                    case, both spouses must receive the briefing. With
                                                                                      limited exceptions, you must receive it within the 180
                                                                                      days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                          briefing is usually conducted by telephone or on the
                                                                                      Internet.
        If you knowingly and fraudulently conceal assets or
        make a false oath or statement under penalty of                               In addition, after filing a bankruptcy case, you generally
        perjury—either orally or in writing—in connection                             must complete a financial management instructional
        with a bankruptcy case, you may be fined,                                     course before you can receive a discharge. If you are
        imprisoned, or both.                                                          filing a joint case, both spouses must complete the
                                                                                      course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                              You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                             both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                            http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
        other offices and employees of the U.S.
        Department of Justice.                                                        In Alabama and North Carolina, go to:
                                                                                      http://www.uscourts.gov/FederalCourts/Bankruptcy/
 Make sure the court has your mailing address                                         BankruptcyResources/ApprovedCredit
                                                                                      AndDebtCounselors.aspx.
 The bankruptcy court sends notices to the mailing
 address you list on Voluntary Petition for Individuals                               If you do not have access to a computer, the clerk of
 Filing for Bankruptcy (Official Form 101). To ensure                                 the bankruptcy court may be able to help you obtain the
 that you receive information about your case,                                        list.
 Bankruptcy Rule 4002 requires that you notify the court
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
   Case 20-18446                Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04         Desc Main
                                              Document     Page 50 of 60




                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS

                      RIGHTS AND RESPONSIBILITIES AGREEMENT BETWEEN
                         CHAPTER 13 DEBTORS AND THEIR ATTORNEYS

(Court-Approved Retention Agreement, Use for cases filed on or after September 19, 2016)
         Chapter 13 gives debtors important rights, such as the right to keep property that could
otherwise be lost through repossession or foreclosure, but Chapter 13 also puts burdens on
debtors, such as the burden of making complete and truthful disclosures of their financial
situation. It is important for debtors who file a Chapter 13 bankruptcy case to understand their
rights and responsibilities in bankruptcy. In this connection, the advice of an attorney is often
crucial. Debtors are entitled to certain services from their attorneys, but debtors also have
responsibilities to their attorneys. In order to assure that debtors and their attorneys understand
their rights and responsibilities in the Chapter 13 process, the judges of the Bankruptcy Court for
the Northern District of Illinois have approved this agreement, setting out the rights and
responsibilities of both debtors in Chapter 13 and their attorneys, including how their attorneys
will be paid for their services in the Chapter 13 case. By signing this agreement, debtors and their
attorneys accept these responsibilities.

       The Bankruptcy Code may require a debtor's attorney to provide the debtor with certain
documents and agreements at the start of the representation. The terms of this court-approved
agreement take the place of any conflicting provision in an earlier agreement. This agreement
cannot be modified in any way by other agreements. Any provision of another agreement
between the debtor and the attorney that conflicts with this agreement is void.
     A.              BEFORE THE CASE IS FILED
              THE DEBTOR AGREES TO:
    1. Discuss with the attorney the debtor's objectives in filing the case.
    2. Provide the attorney with full, accurate and timely information, financial and otherwise,
    including properly documented proof of income.
                          THE ATTORNEY AGREES TO:
    1. Personally counsel the debtor regarding the advisability of filing either a Chapter 13 or a Chapter 7
    case, discuss both procedures (as well as non-bankruptcy options) with the debtor, and answer the
    debtor's questions.
    2. Personally explain to the debtor that the attorney is being engaged to represent the debtor on all
    matters arising in the case, as required by Local Bankruptcy Rule, and explain how and when the
    attorney's fees and the trustee's fees are determined and paid.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
   Case 20-18446                Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04         Desc Main
                                              Document     Page 51 of 60




    3. Personally review with the debtor and sign the completed petition, plan, statements, and schedules,
    as well as all amendments thereto, whether filed with the petition or later. (The schedules may be
    initially prepared with the help of clerical or paralegal staff of the attorney's office, but personal
    attention of the attorney is required for the review and signing.)
    4. Timely prepare and file the debtor's petition, plan, statements, and schedules.
    5. Explain to the debtor how, when, and where to make all necessary payments, including both
    payments that must be made directly to creditors and payments that must be made to the Chapter 13
    trustee, with particular attention to housing and vehicle payments.
    6. Advise the debtor of the need to maintain appropriate insurance.
    B.                         AFTER THE CASE IS FILED
                          THE DEBTOR AGREES TO:
    1. Make the required payments to the trustee and to whatever creditors are being paid directly
    or, if required payments cannot be made, to notify the attorney immediately.
    2. Appear punctually at the meeting of creditors (also called the "341 meeting") with recent
    proof of income and a picture identification card. (If the identification card does not include
    the debtor's social security number, the debtor must also bring to the meeting a social security
    card.) The debtor must be present in time for check-in and, when the case is called, for the
    actual examination.
    3. Notify the attorney of any change in the debtor's address or telephone number.
    4. Inform the attorney of any wage garnishments or liens or levies on assets that occur or
    continue after the filing of the case.
    5. Contact the attorney immediately if the debtor loses employment, has a significant change
    in income, or experiences any other significant change in financial situation (such as serious
    illness, marriage, divorce or separation, lottery winnings, or an inheritance).
    6. Notify the attorney if the debtor is sued or wishes to file a lawsuit (including divorce).
    7. Inform the attorney if any tax refunds to which the debtor is entitled are seized or not
    received when due from the IRS or Illinois Department of Revenue.
    8. Contact the attorney before buying, refinancing, or selling real property and before entering
    into any loan agreement.
    9. Supply the attorney with copies of all tax returns filed while the case is pending.




                                                                     2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                       Best Case Bankruptcy
   Case 20-18446                Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04    Desc Main
                                              Document     Page 52 of 60




                          THE ATTORNEY AGREES TO:
    1. Advise the debtor of the requirement to attend the meeting of creditors and notify the
    debtor of the date, time, and place of the meeting.
    2. Inform the debtor that the debtor must be punctual and, in the case of a joint filing, that
    both spouses must appear at the same meeting.
    3. Provide knowledgeable legal representation for the debtor at the meeting of creditors (in
    time for check-in and the actual examination) and, unless excused by the trustee, for the
    confirmation hearing.
    4. If the attorney will be employing another attorney to attend the 341 meeting or any court
    hearing, personally explain to the debtor, in advance, the role and identity of the other
    attorney and provide the other attorney with the file in sufficient time to review it and
    properly represent the debtor.
    5. Timely submit to the Chapter 13 trustee properly documented proof of income for the
    debtor, including business reports for self-employed debtors.
    6. Timely respond to objections to plan confirmation and, where necessary, prepare, file, and
    serve an amended plan.
    7. Timely prepare, file, and serve any necessary statements, amended statements, and
    schedules and any change of address, in accordance with information provided by the debtor.
    8. Monitor all incoming case information (including, but not limited to, Order Confirming
    Plan, Notice of Intent to Pay Claims, and 6-month status reports) for accuracy and
    completeness. Contact the trustee promptly regarding any discrepancies.
    9. Be available to respond to the debtor’s questions throughout the term of the plan.
    10. Prepare, file, and serve timely modifications to the plan after confirmation, when
    necessary, including modifications to suspend, lower, or increase plan payments.
    11. Prepare, file, and serve necessary motions to buy or sell property and to incur debt.
    12. Object to improper or invalid claims.
    13. Timely respond to the Chapter 13 trustee’s motions to dismiss the case, such as for
    payment default or unfeasibility, and to motions to increase the percentage payment to
    unsecured creditors.
    14. Timely respond to motions for relief from stay.
    15. Prepare, file, and serve all appropriate motions to avoid liens.
    16. Prepare, file, and serve a notice of conversion to Chapter 7, pursuant to § 1307(a) of the
    Bankruptcy Code and Local Bankruptcy Rule 1017-1.
    17. Provide any other legal services necessary for the administration of the case.


                                                                     3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                  Best Case Bankruptcy
     Case 20-18446              Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04      Desc Main
                                              Document     Page 53 of 60




C.        TERMINATION OR CONVERSION OF THE CASE AFTER ENTRY OF AN ORDER
          APPROVING FEES AND EXPENSES
1. Approved fees and expenses paid under the provisions set out below are generally not
refundable in the event that the case is dismissed prior to its completion, unless the dismissal is
due to a failure by the attorney to comply with the duties set out in this agreement. If such a
dismissal is due to a failure by the attorney, the court may order a refund of fees on motion by
the debtor.
2. If the case is dismissed after approval of the fees and expenses but before payment of all
allowed fees and expenses, the order entered by the Bankruptcy Court allowing the fees and
expenses is not a judgment against the debtor for the unpaid fees and expenses based on contract
law or otherwise.
3. If the case is converted to a case under Chapter 7 after approval of the fees and expenses
under this agreement but before the payment of all fees and expenses, the attorney will be
entitled to an administrative claim in the Chapter 7 case for any unpaid fees and expenses,
pursuant to § 726(b) of the Bankruptcy Code, plus any conversion fee the attorney pays on
behalf of the debtor.
D. RETAINERS AND PREVIOUS PAYMENTS
1. The attorney may receive a retainer or other payment before filing the case but may not
receive fees directly from the debtor after the filing of the case. Unless the following provision is
checked and completed, any retainer received by the attorney will be treated as a security
retainer, to be placed in the attorney's client trust account until approval of a fee application by
the court.


           The attorney seeks to have the retainer received by the attorney treated as an advance
         payment retainer, which allows the attorney to take the retainer into income immediately.
         The attorney hereby provides the following further information and representations:
         (a)     The special purpose for the advance payment retainer and why it is advantageous to
                 the debtor is as follows:

         (b)     The retainer will not be held in a client trust account and will become property of the
                 attorney upon payment and will be deposited into the attorney's general account;
         (c)     The retainer is a flat fee for the services to be rendered during the Chapter 13 case
                 and will be applied for such services without the need for the attorney to keep
                 detailed hourly time records for the specific services performed for the debtor;




                                                                     4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                    Best Case Bankruptcy
   Case 20-18446                Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04                Desc Main
                                              Document     Page 54 of 60




         (d)     Any portion of the retainer that is not earned or required for expenses will be
                 refunded to the client; and
         (e)     The attorney is unwilling to represent the debtor without receiving an advanced
                 payment retainer because of the nature of the Chapter 13 case, the fact that the great
                 majority of services for such case are performed prior to its filing, and the risks
                 associated with the representation of debtors in bankruptcy cases in general.
2. In any application for compensation, the attorney must disclose to the court any fees or other
compensation paid by the debtor to the attorney for any reason within the one year before the
case filing, including the date(s) any such fees were paid.
E. CONDUCT AND DISCHARGE
1. Improper conduct by the attorney. If the debtor disputes the sufficiency or quality of the legal
services provided or the amount of the fees charged by the attorney, the debtor may file an
objection with the court and request a hearing.
2. Improper conduct by the debtor. If the attorney believes that the debtor is not complying with
the debtor's responsibilities under this agreement or is otherwise engaging in improper conduct,
the attorney may apply for a court order allowing the attorney to withdraw from the case.
3. Discharge of the attorney. The debtor may discharge the attorney at any time.




                                                   [Remaining page intentionally left blank.]




                                                                      5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                              Best Case Bankruptcy
   Case 20-18446                Doc 1        Filed 10/08/20 Entered 10/08/20 20:33:04                       Desc Main
                                              Document     Page 55 of 60




F. ALLOWANCE AND PAYMENT OF ATTORNEYS' FEES AND EXPENSES
1. Any attorney retained to represent a debtor in a Chapter 13 case is responsible for representing
the debtor on all matters arising in the case unless otherwise ordered by the court. For all of the
services outlined above, the attorney will be paid a flat fee of $4,500.00.
2. In addition, the debtor will pay the filing fee required in the case and other expenses of $310.00.
3. Before signing this agreement, the attorney has received , $0.00
toward the flat fee, leaving a balance due of $4,500.00; and $0.00 for expenses,
leaving a balance due for the filing fee of $0.00.
4. In extraordinary circumstances, such as extended evidentiary hearings or appeals, the attorney
may apply to the court for additional compensation for these services. Any such application must
be accompanied by an itemization of the services rendered, showing the date, the time expended,
and the identity of the attorney performing the services. The debtor must be served with a copy
of the application and notified of the right to appear in court to object.
Date: October 8, 2020
Signed:
/s/ Charles S Bremner                                                    /s/ David H Cutler
Charles S Bremner                                                        David H Cutler
                                                                         Attorney for the Debtor(s)
/s/ Leslie Lule
Leslie Lule
Debtor(s)

Do not sign this agreement if the amounts are blank.




                                                                                              Local Bankruptcy Form 23c




                                                                     6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                     Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                         Desc Main
                                                                 Document     Page 56 of 60
B2030 (Form 2030) (12/15)
                                                             United States Bankruptcy Court
                                                                     Northern District of Illinois
             Charles S Bremner
 In re       Leslie Lule                                                                                      Case No.
                                                                                 Debtor(s)                    Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                   4,500.00
             Prior to the filing of this statement I have received                                        $                        0.00
             Balance Due                                                                                  $                   4,500.00

2.     $    310.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                 Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                 Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 8, 2020                                                             /s/ David H Cutler
     Date                                                                        David H Cutler
                                                                                 Signature of Attorney
                                                                                 Cutler & Associates, Ltd
                                                                                 4131 Main Street
                                                                                 Skokie, IL 60076
                                                                                 847-673-8600 Fax: 847-673-8636
                                                                                 david@cutlerltd.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                Case 20-18446                    Doc 1          Filed 10/08/20 Entered 10/08/20 20:33:04                 Desc Main
                                                                 Document     Page 57 of 60




                                                             United States Bankruptcy Court
                                                                     Northern District of Illinois
            Charles S Bremner
 In re      Leslie Lule                                                                                  Case No.
                                                                                  Debtor(s)              Chapter    13




                                                    VERIFICATION OF CREDITOR MATRIX

                                                                                         Number of Creditors:                                  24




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:     October 8, 2020                                             /s/ Charles S Bremner
                                                                       Charles S Bremner
                                                                       Signature of Debtor

 Date:     October 8, 2020                                             /s/ Leslie Lule
                                                                       Leslie Lule
                                                                       Signature of Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 20-18446   Doc 1   Filed 10/08/20 Entered 10/08/20 20:33:04   Desc Main
                             Document     Page 58 of 60


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      Blitt & Gaines
                      661 W Glenn Ave
                      Wheeling, IL 60090


                      Capital One
                      Attn: Bankruptcy
                      Po Box 30285
                      Salt Lake City, UT 84130


                      CarMax Auto Finance
                      Attn: Bankruptcy
                      Po Box 440609
                      Kennesaw, GA 30160


                      Chase Card Services
                      Attn: Bankruptcy
                      Po Box 15298
                      Wilmington, DE 19850


                      Comenity Capital/Gamestop
                      Attn: Bankruptcy Dept
                      Po Box 182125
                      Columbus, OH 43218


                      Credit One Bank
                      Attn: Bankruptcy Department
                      Po Box 98873
                      Las Vegas, NV 89193


                      ERC/Enhanced Recovery Corp
                      Attn: Bankruptcy
                      8014 Bayberry Road
                      Jacksonville, FL 32256


                      LVNV Funding
                      PO Box 10497
                      Greenville, SC 29603


                      Midland Credit Management
                      8875 Aero Drive
                      San Diego, CA 92123


                      Midwest Mortgage
                      PO Box 248921
                      Oklahoma City, OK 73124
Case 20-18446   Doc 1   Filed 10/08/20 Entered 10/08/20 20:33:04   Desc Main
                         Document     Page 59 of 60



                  Mr. Cooper
                  Attn: Bankruptcy
                  8950 Cypress Waters Blvd
                  Coppell, TX 75019


                  Northshore Hospital
                  23056 Network Pl
                  Chicago, IL 60673


                  Northshore University Health system
                  2650 Ridge Ave
                  Evanston, IL 60201


                  Northshore University Healthsystem
                  Hospital Billing
                  23056 Network Pl
                  Chicago, IL 60673


                  State Collection Service
                  Attn: Bankruptcy
                  Po Box 6250
                  Madison, WI 53716


                  Syncb/hdceap
                  Attn: Bankruptcy
                  Po Box 965060
                  Orlando, FL 32896


                  Synchrony Bank
                  PO Box 960061
                  Orlando, FL 32896


                  Synchrony Bank/ Old Navy
                  Attn: Bankruptcy
                  Po Box 965060
                  Orlando, FL 32896


                  Synchrony Bank/Amazon
                  Attn: Bankruptcy
                  Po Box 965060
                  Orlando, FL 32896


                  Synchrony Bank/Care Credit
                  Attn: Bankruptcy Dept
                  Po Box 965060
                  Orlando, FL 32896
Case 20-18446   Doc 1   Filed 10/08/20 Entered 10/08/20 20:33:04   Desc Main
                         Document     Page 60 of 60



                  Target
                  Attn: Bankruptcy
                  Po Box 9475
                  Minneapolis, MN 55440


                  The Bureaus Inc
                  Attn: Bankruptcy
                  650 Dundee Rd, Ste 370
                  Northbrook, IL 60062


                  TSI/Transworld Systems Inc.
                  Attn: Bankruptcy
                  Po Box 15630
                  Wilmington, DE 19850


                  Wells Fargo Bank NA
                  Attn: Bankruptcy
                  1 Home Campus Mac X2303-01a
                  Des Moines, IA 50328
